DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
122a and 122b in figure 1.
115 in figure 1
130c in figure 2
131c in figure 2
130b in figure 2
130a in figure 2
133 in figure 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference character 131a in paragraph 0040 is not shown in drawing.
Appropriate correction is required.
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Regarding claim 2, line 1, the limitation “a plurality of the vibrators” appears to be amended to recite “the plurality of vibrators” in order to refer to “a plurality of vibrators” recited in claim 1.
Regarding claim 6, line 1, the limitation “a plurality of skin contact plates” appears to read “the skin contact plates” or “the plurality of skin contact plates” in order to refer to “a plurality of skin contact plates” as recited in claim 1, line 4. Applicant is requested that depending upon selecting the appropriate language of the limitation, the limitation “the skin contact plates” needs to be accordingly amended to recite same limitation consistently in all the claims.
Regarding claim 7, line 1, the limitation “a plurality of skin contact plates” appears to read “the skin contact plates” or “the plurality of skin contact plates” in order to refer to “a plurality of skin contact plates” as recited in claim 1, line 4. Applicant is requested that depending upon selecting the appropriate language of the limitation, the limitation “the skin contact plates” needs to be accordingly amended to recite same limitation consistently in all the claims.
Regarding claim 9, line 3, the limitation “a plurality of skin contact plates” appears to read “the skin contact plates” or “the plurality of skin contact plates” in order to refer to “a plurality of skin contact plates” as recited in claim 1, line 4. Applicant is requested that depending upon selecting the appropriate language of the limitation, the limitation “the skin contact plates” needs to be accordingly amended to recite same limitation consistently in all the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the vibrator” in line 6 renders the claim indefinite because the claim is unclear if “the vibrator” refers to one of the plurality of vibrators or all the vibrators. For examination purposes, examiner construes that “the vibrator” refers to “the plurality of vibrators”. Claim 1 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if the limitation “the vibrator” is amended to recite “the plurality of vibrators”.

Regarding claim 1, line 5, the limitation “the skin contact plate” renders claim indefinite because the claim is unclear if “the skin contact plate” refers to one or all of “a plurality of skin contact plates”. For examination purposes, examiner construes “the skin contact plate” as referring to all of “a plurality of skin contact plates”. Claim 1 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 1 is amended to recite “the skin contact plates” instead of “the skin contact plate”.
Claims 2-10 are rejected for being dependent on claim 1.

Regarding claim 3, lines 1-2, the limitation “the skin contact plate” renders claim indefinite because the claim is unclear if “the skin contact plate” refers to one or all of “a plurality of skin contact plates”. For examination purposes, examiner construes “the skin contact plate” as referring to all of “a plurality of skin contact plates”. Claim 3 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 3 is amended to recite “the skin contact plates” instead of “the skin contact plate”.

Regarding claim 4, the limitation “the vibrator” in line 5 renders the claim indefinite because the claim is unclear if “the vibrator” refers to one of the plurality of vibrators or all the vibrators. For examination purposes, examiner construes that “the vibrator” refers to “the plurality of vibrators”. Claim 4 appears to overcome the prior art of record, if the limitation “the vibrator” is amended to recite “the plurality of vibrators”.

Regarding claim 9, line 1, the limitation “the skin contact plate” renders claim indefinite because the claim is unclear if “the skin contact plate” refers to one or all of “a plurality of skin contact plates”. For examination purposes, examiner construes “the skin contact plate” as referring to all of “a plurality of skin contact plates”. Claim 9 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 9 is amended to recite “the skin contact plates” instead of “the skin contact plate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saida et al. (EP 1943999 A1) in view of Zhou et al. (US 2012/0089052 A1).
Regarding claim 1, Saida discloses a skin care device (figure 1), comprising: 
a body 23 including a grip part 4 gripped by a user and a head part (see “h” in figure 1) located at an end portion of the grip part 4; 
a skin contact plate (integrated structure formed by elements 16a, 16b, 16, drawings show 16(5), and specification shows element 16) located at an end portion of the head part (see “h” in figure 1); 
a vibrator 1 providing vibration to the skin contact plate (integrated structure formed by elements 16a, 16b, 16); and a controller 3, 13 supplying current to the skin contact plate 16a, 16b, 16 and controlling the vibrator 1 (paragraph 0026, the vibrator is controlled can be construed when element 3, 13 is supplying or not supplying electric current based on user operation i.e. turning on/off), wherein + pole and – pole (pair of elements 13, paragraph 0025, one of the pair of elements 13 would be connected to + pole and other of element 13 would be connected to – pole because positive and negative poles are required for supplying electricity) of the controller are connected to the skin contact plate (paragraph 0026) different from each other (pair of elements 13 are different from each other, claim needs to further define what different from each other means because claim could be reasonably broadly construed to mean that +pole and –pole are different from each other instead of having +pole located on one surface contacting plate and –pole located on other surface contacting plate), respectively. Saida is silent regarding vibrators being a plurality of vibrators and skin contact plates being a plurality of skin contact plates.
However, Zhou teaches a design of a massaging device comprising vibrators being a plurality of vibrators 22, 25 (figure 2B), 32, 35 (figure 3B), 42, 45 (figure 4B), 52, 55 (figure 5B), 62, 65 (figure 6B), 72, 75 (figure 7B), 82, 85 (figure 8B), 102, 104 (figure 10B) and skin contact plates being a plurality of skin contact plates (paragraph 0041, lines 1-6, each different plate is not identified individually by number therefore examiner construes portion of element 21 under effect of element 22 being first skin contact plate and portion of element 21 under effect of element 25 being second skin contact plate, similarly for other figures, skin contact plates can be construed as elements 31, 41, 51, 61, 71, 81, 91, 101 under the effect of different vibrators) for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of vibrators and skin contacting plate of Saida as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

    PNG
    media_image1.png
    750
    361
    media_image1.png
    Greyscale


Regarding claim 2, Saida is silent regarding wherein each of a plurality of vibrators provide vibration of a different frequency.
However, Zhou teaches wherein each of a plurality of vibrators provide vibration of a different frequency (paragraph 0041, lines 6-8, “unique” is construed that each vibrator has a frequency that is different from other vibrator) for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vibrators of Saida to incorporate wherein each of a plurality of vibrators provide vibration of a different frequency as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

Regarding claim 3, Saida is silent regarding wherein the skin contact plate comprises a first skin contact plate in a circular shape and a second contact plate in a ring shape located on a circumference of the first skin contact plate.
However, Zhou teaches wherein the skin contact plate 41 comprises a first skin contact plate (paragraph 0041, lines 1-6, portion of element 41 under effect of element 45) in a circular shape (figure 4A) and a second contact plate (paragraph 0041, lines 1-6, portion of element 41 under effect of element 42) in a ring shape (figure 4A) located on a circumference of the first skin contact plate for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the skin contact plate of Said to incorporate a first skin contact plate in a circular shape and a second contact plate in a ring shape located on a circumference of the first skin contact plate as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

Regarding claim 4, Saida discloses further comprising a support plate 6 (figure 5) located on a backside of the skin contact plate (integrated structure formed by elements 16a, 16b, 16) in a manner of being spaced apart in a prescribed distance (distance between element 16a and element 6 along which element 1 is located); and 
a connecting leg 8 connecting the support plate 6 and the second skin contact plate together but is silent regarding Saida having a support plate located on a backside of the second skin contact plate and wherein the vibrator comprises a first vibrator providing the vibration by being coupled to a backside of the first skin contact plate and a second vibrator seated on the support plate to provide the vibration to the second skin contact plate.
However, Zhou teaches the second skin contact plate (portion of element 51 under the effect of element 55) formed as a ring and located circumferentially around the first skin contact plate (portion of element 51 under the effect of element 52) and wherein the vibrator 52, 55 comprises a first vibrator 52 providing vibration by being coupled to a backside of the first skin contact plate (portion of element 51 under the effect of element 52) and a second vibrator 55 to provide vibration to the second skin contact plate for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Examiner further construes that Saida already discloses element 8 being in contact with element 16a, 16b, 16 on peripheral surface of element 16, 16a, 16b and element 1 being located in center of element 6. Therefore, modifying the skin contact plate of Saida in view of Zhou’s skin contact plate shown in figures 5A, 5B then the modified device of Saida in view of Zhou will result in having a support plate located on a backside of the second skin contact plate in a manner of being spaced apart in a prescribed distance and wherein the vibrator comprises a first vibrator providing the vibration by being coupled to a backside of the first skin contact plate and a second vibrator seated on the support plate (element 52 Zhou is located at a different elevation compared to element 55 of Zhou therefore, element 52 of Zhou when located at a location of element 1 of Saida in a modified device will result in touching or contacting or operatively connected to element 6 and thus would construed as being seated on the support plate) to provide the vibration to the second skin contact plate.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of Saida to incorporate a support plate located on a backside of the second skin contact plate and wherein the vibrator comprises a first vibrator providing the vibration by being coupled to a backside of the first skin contact plate and a second vibrator seated on the support plate to provide the vibration to the second skin contact plate as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

Regarding claim 7, Saida is silent regarding a plurality of the skin contact plates are inclined at different angles, respectively.
However, Zhou discloses a plurality of the skin contact plates (paragraph 0041, lines 1-6, each different plate is not identified individually by number therefore examiner construes portion of element 21 under effect of element 22 being first skin contact plate and portion of element 21 under effect of element 25 being second skin contact plate, similarly for other figures, skin contact plates can be construed as elements 31, 41, 51, 61, 71, 81, 91, 101 under the effect of different vibrators) are inclined at different angles (with respect to different reference axis, the plates are inclined at different angles, the claim do not require the plates to be inclined at different angles with respect to a single reference axis), respectively for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the skin contact plate of Saida to incorporate a plurality of the skin contact plates are inclined at different angles, respectively as taught by Zhou for the purpose of electronically switching vibrations in different modes to allow user focus more on skin beautification process and its results (paragraph 0007).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saida et al. (EP 1943999 A1) in view of Zhou et al. (US 2012/0089052 A1) as applied to claim 1 above, and further in view of Wook et al. (KR 20160070544).
Regarding claim 6, Saida/Zhou (hereinafter referred as “modified Saida”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Said is silent regarding wherein a plurality of skin contact plates form sector shapes having the same diameter and are disposed in a manner of forming a circular shape.
However, Wook teaches a design of a massage device (figure 6) comprising a plurality of skin contact plates form sector shapes 150a, 150b, 150c having the same diameter and are disposed in a manner of forming a circular shape (figure 6) for the purpose of having an alternative well known design to massage the skin (abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the placement of the plurality of skin contact plates of modified Saida to incorporate a plurality of skin contact plates form sector shapes having the same diameter and are disposed in a manner of forming a circular shape as taught by Wook for the purpose of having an alternative well known design to massage the skin (abstract).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saida et al. (EP 1943999 A1) in view of Zhou et al. (US 2012/0089052 A1) as applied to claim 1 above, and further in view of Hyeon et al. (KR 20110020405, the specification of this reference is referred using an English translation).
Regarding claim 8, modified Saida discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Saida is silent regarding further comprising a connecting part connecting the skin contact plates in between and having a variable shape.
However, Hyeon teaches a design of a complex frequency type supersonic vibrator comprising a connecting part 50 (figure 7) connecting the skin contact plates 11, 21-1 (for the purpose of rejection examiner construes that the elements 11, 21-1 which would be more equivalent to vibrators as being plates because in the device of modified Saida modified in view of Hyeon will result in placing plates touching the vibrators and element 50 of Hyeon in the modified device will come in contact with the plates) in between and having a variable shape (element 50 is having a variable shape due to cylindrical shape as well as having elements 52 and 53) for the purpose of providing insulation between the plates/vibrators (page 6, lines 37-41).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of modified Saida to incorporate a connecting part connecting the skin contact plates in between and having a variable shape as taught by Hyeon for the purpose of providing insulation between the plates/vibrators (page 6, lines 37-41).

Regarding claim 9, modified Saida discloses the claimed invention substantially as claimed, as set forth above in claim 1. Saida further discloses wherein the skin contact plate includes conductive material 14 but is silent regarding wherein the connecting part includes insulating material to electrically divide a plurality of skin contact plates from each other.
However, Hyeon teaches wherein the connecting part 50 includes insulating material (page 6, lines 37-41, “insulating cap” is construed to include insulating material) to electrically divide a plurality of skin contact plates 11, 21-1) from each other for the purpose of providing insulation between the plates/vibrators and thereby generate composite frequency ultrasonic vibrator (page 6, lines 37-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of modified Saida to incorporate wherein the connecting part includes insulating material to electrically divide a plurality of skin contact plates from each other as taught by Hyeon for the purpose of providing insulation between the plates/vibrators and thereby generate composite frequency ultrasonic vibrator (page 6, lines 37-42).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saida et al. (EP 1943999 A1) in view of Zhou et al. (US 2012/0089052 A1) in view of Hyeon et al. (KR 20110020405, the specification of this reference is referred using an English translation) as applied to claim 8 above, and further in view of McStrack et al. (US 2,891,194).
Regarding claim 10, modified Saida/Hyeon (hereinafter referred as “modified Saida ’99”) discloses the claimed invention substantially as claimed, as set forth above in claim 8. Modified Saida ’99 discloses the connecting part providing insulation but is silent regarding wherein the connecting part is formed of a ductile material.
However, McStrack teaches a design of an overvoltage protective device comprising a surface insulation 33 which could be formed of a ductile material (column 4, lines 48-51, “ductile ceramic”) for the purpose of using a well-known insulation material (column 4, lines 48-51).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the connecting part of modified Saida ’99 to incorporate a ductile material as taught by McStract for the purpose of using a well-known insulation material (column 4, lines 48-51).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Saida et al. (EP 1943999 A1) in view of Zhou et al. (US 2012/0089052 A1), fails to disclose wherein electric wire connecting the first vibrator, the first vibration plate and the controller passes through the connecting leg in combination with other claimed limitations of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernabei (US 2004/0220622 A1), Bernabei (US 2005/0107832 A1): discloses a design of a treatment device including vibrator and electrodes to effectively deliver drug transdermally.
Weimann (US 2006/0034904 A1): discloses a design of a transdermal drug delivery device wherein the drug is delivered using ultrasound energy.
Kushculey et al. (US 2009/0230823 A1): discloses a design of a patterned ultrasonic transducers having a plurality of skin contacting plates and vibrators.
Ki (US 2011/0170934 A1): discloses a device for applying cosmetic using iontophoresis process.
Lee (US 2013/0231592 A1): discloses a design of a skin care apparatus comprising a plurality of protruding skin contacting plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783